Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 4/22/21 have been fully considered and entered. Claims 1, 18 and 19 has been amended. Claims 9 and 10 have been canceled. Applicant’s amendment to claim 1 is found sufficient to overcome the anticipation rejections based on the prior art of KR 20030065784. Specifically, KR 20030065784 does not teach the claimed amount of binder fiber in the spherical fiber assemblies. As such, these rejections are hereby withdrawn. However, upon further consideration the following new ground of rejection is set forth herein below. 
Claim Objections
2.	Claims 11-15 are objected to because of the following informalities:  Claims 11-15 depend from canceled claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20030065784 in view of Frankosky et al., US 5,480,710 and Street, US 4,753,693.
	The published KR abstract teach a resilient non-woven fabric (abstract). Provided is a non-woven fabric which has a high repellency due to fiber balls with excellent compressed elasticity, and enhanced heat insulation. The non-woven fabric is manufactured by blending fiber balls(1) with binder fibers(2) bearing a low melting point, disposing the blend between two different fiber webs(a,a'), and combining the respective layers with each other by a common non-woven fabric processing technique. The fiber ball is formed with polyester monofilament, and the binder fiber with a low melting point polyester 
	The published KR reference fails to teach the claimed amount of binder in the spherical assemblies. 
	The patent issued to Frankosky et al., teach moldable fiberballs comprising polyester matrix fibers and bicomponent binder fibers in amount ranging from 10-30 wt. % (title, abstract, column 2, 10-30 and column 6, 1-5). Said fiberballs have an average diameter ranging from 2-15mm wherein the polyester matrix fibers have lengths ranging from 10-100mm (claim 1). Frankosky et al., teach that the binder fibers have a denier of about 6 (table 1). Frankosky et al., teach using the fiberballs as fiberfill for pillows or cushions etc. (column 1, 10-20). Therefore, motivated by the desire to provide molded fiberfill products such as cushions and/or pillows it would have been obvious to a person of ordinary skill in the art to form the fiberballs taught by the KR reference with the amount of binder fiber material as taught by Frankosky et al. 
	The published KR reference teach the claimed fiber meshes, but does not teach the amount of binder fibers used. 
	The patent issued to Street teach forming a bonded polyester non-woven batt comprising a blend of polyester fibers wherein the batt comprises about 15 wt. % of low melting polyester fibers (abstract and column 4, 45-65). Street further teach forming a multi-layer batt (column 5, 1-60). Street teach that said batt can be used where cushioning and resiliency are desired (column 5, 65-70). Therefore, motivated by the desire to provide a resilient cushioning material it would have been obvious to a person of ordinary skill in the art to form the resilient non-woven article taught by the KR reference with the multi-layer batts of Street. 

	With regard to claims 16 and 17, typical post textile production includes adhesive treatments, heat treatments and/or pressure treatments. Employing such post processing methods is within the skill of an ordinary worker in the art and would yield a predictable variation whose application is well within the skill of the art. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789